PER CURIAM.
Finding that the Coral Gables Employees Association effectively waived appellee’s right to pursue a grievance through the procedures of the City of Coral Gables Trial Board, we affirm the Final Order Denying Petition for Issuance of Mandamus. Koenig v. Tyler, 360 So.2d 104 (Fla. 3d DCA 1978); cf. City of Casselberry v. Orange County Police Benevolent Ass’n, 482 So.2d 336, 340 (Fla.1986) (union and public employer may mutually and voluntarily agree to exclude a portion of their collective bargaining agreement from statutory grievance procedure and to utilize dispute resolution machinery of civil service board).
Affirmed.